402 F.2d 478
Philip J. KENNEY, Appellant,v.AMERICAN CAN COMPANY, a corporation, Appellee.
No. 22236.
United States Court of Appeals Ninth Circuit.
Oct. 30, 1968, Rehearing Denied Dec. 2, 1968, CertiorariDenied March 3, 1969, See 89 S.Ct. 991.

Philip J. Kenney, in pro. per.  (argued), for appellant.
John Hoxie (argued), of Davis, Hoxie, Faithfull & Hapgood, New York City, McColloch, Dezendorf & Spears, James C. Dezendorf, Portland, Ore, for appellee.
Before POPE and HAMLEY, Circuit Judges, and PLUMMER, District Judge.1
PER CURIAM:


1
This action, based on diversity of citizenship, was brought in the court below asserting that the appellant, plaintiff below, submitted to the appellee a certain idea concerning an 'easy open' seal for can tops.  He alleged that since 1963, defendant has sold coffee cans having an 'easy open' seal.  He asserts that the seal used by the defendant makes use of the plaintiff's original submitted idea.  He claimed a right of recovery on theories not too clear but in general the claim is that this was a misappropriation of something which belonged to plaintiff and for which the defendant owed the duty to compensate him.


2
After trial the court found that 'there is no evidence and no basis for an inference that * * * defendant made any resort to or derived any thing from the communications from plaintiff.'  Therefore 'defendant has not appropriated any idea disclosed to it by plaintiff.'  The court found that there was no relationship of trust or confidence between the parties.  Accordingly the court entered judgment for the defendant and this appeal resulted.


3
Upon examination of the record here we find that the findings of the court below are amply supported by the evidence and that such findings are not clearly erroneous.  Accordingly the judgment is affirmed.



1
 The Honorable Raymond E. Plummer, United States District Judge for the District of Alaska